Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisam et al. (U.S. Pub No. 2014/0115137 A1) in view of Chen et al. (U.S. Pub No. 2016/0182245 A1) in further view of Hannum et al. (U.S. Pub No. 2005/0152332 A1)


1. Keisam teaches a system comprising: one or more agents configured to convey and receive messages; and a communication fabric, comprising a plurality of crossbars [par 0047, 0049, 0082, The fabric interface engines 350 append a fabric header to every packet and forward those packets via the fabric/crossbar modules to the same or different input/output module. The fabric/crossbar cards 340(1)-340(N) may also contain software agents running in a processing subsystem (memories, processor etc.) for coordinating the programming of the crossbars under the control of software running in the supervisor cards. At 1090, the agent-controllers (which are present in the Control/Management virtual machines) receive these events and propagate them to the UME], coupled to communicate messages between the one or more agents [par 0080, agent-controllers (used by the UME) compare the administrative and operational state of the managed objects and endpoint devices/entities. The agent-controllers then propagate the configuration changes to the endpoint devices/entities, using the corresponding agents that are running on either the crossbar chassis or blade server chassis], wherein each crossbar of the plurality of crossbars is configured to: receive a multi-cast message comprising mask data [par 0077, Method 1040 begins at 1045 where a virtual machine in a blade server sends a Multi-Destination packet (e.g., Broadcast, Unknown Unicastor Multicast) which arrives at the leaf card on the same blade server chassis. The forwarding engine replicates the packet to local ports which are connected to multiple blade servers (may include external networking devices) and to one or more crossbar chassis uplink ports. Each replicated packets sent to the one or more crossbar chassis is appended with a unified-compute header with appropriate information (e.g., Global Destination-Index, Global Source- Index, Hash-Value, Control flags, etc. )];
 	Keisam fail to show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message.
 	In an analogous art Chen show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message [par 0044,  Fork table 400 stores a plurality of entries, where each entry is associated with a different multicast message. The fork table 400 may be configured to store any suitable number of entries 404 and may be based on the expected number of concurrent collective operations that will involve the router associated with the fork table. As various examples, the fork table 400 may store 4, 8, or 16 entries. Each entry 404 includes an ID 408 associated with the multicast message]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam and Chen because router includes crossbar switching and arbitration logic to provide the paths of inter-port communication.
 	Keisam and Chen fail to show access a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message; generate a mask based on the mask data; modify the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports; and convey the message via the second list of ports.
 	In an analogous art Hannum show access a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message [par 0008, 0043, The routing fabric has a crossbar for communicating a packet from one cell to another cell. The crossbar has a plurality of input ports coupled to one of the plurality of cells for receiving a packet comprising an update mask from the cell, a plurality of output ports coupled to one of the plurality of cells, a storage device for storing a route table having a plurality of route table entries and a route table enable mask having a plurality of route table enable mask entries corresponding to route table entries The processor 518 uses the route tables and the route table enable masks in accordance with the description above for routing packets from among the cells 502 and crossbars 510 and for updating the route table enable masks. In an embodiment, a crossbar includes a route table for each of its input ports and a route table enable mask for each of its route tables]; modify the first list of ports based on the mask to create a second list of ports on which to convey the message [fig 4A-4D, par 0029, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B]; wherein the second list of ports includes fewer ports than the first list of ports; and convey the message via the second list of ports [par 0031,0033, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B. The AND operation disables routing to output port B by changing its corresponding mask entry to a "0" (or keeping it at "0" if previously set to "0") and all other mask entries remain the same]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, and Hannum because this provides a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.


8. Keisam discloses a method comprising: receiving, by a crossbar in a communication fabric, a multi-cast message comprising mask data [par 0047, 0049, 0082, The fabric interface engines 350 append a fabric header to every packet and forward those packets via the fabric/crossbar modules to the same or different input/output module. The fabric/crossbar cards 340(1)-340(N) may also contain software agents running in a processing subsystem (memories, processor etc.) for coordinating the programming of the crossbars under the control of software running in the supervisor cards. At 1090, the agent-controllers (which are present in the Control/Management virtual machines) receive these events and propagate them to the UME];
 	Keisam fail to show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message.
 	In an analogous art Chen show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message [par 0044,   Fork table 400 stores a plurality of entries, where each entry is associated with a different multicast message. The fork table 400 may be configured to store any suitable number of entries 404 and may be based on the expected number of concurrent collective operations that will involve the router associated with the fork table. As various examples, the fork table 400 may store 4, 8, or 16 entries. Each entry 404 includes an ID 408 associated with the multicast message]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam and Chen because router includes crossbar switching and arbitration logic to provide the paths of inter-port communication.
 	Keisam and Chen fail to show accessing a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message; generating a mask based on the mask data; modifying the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports; and conveying the message via the second list of ports.
 	In an analogous art Hannum show accessing a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message [par 0043, The processor 518 uses the route tables and the route table enable masks in accordance with the description above for routing packets from among the cells 502 and crossbars 510 and for updating the route table enable masks. In an embodiment, a crossbar includes a route table for each of its input ports and a route table enable mask for each of its route tables]; generating a mask based on the mask data; modifying the first list of ports based on the mask to create a second list of ports on which to convey the message [par 0029, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B]; wherein the second list of ports includes fewer ports than the first list of ports; and conveying the message via the second list of ports[par 0031 ,0033, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B. The AND operation disables routing to output port B by changing its corresponding mask eniry to a "0" (or keeping it at "0" if previously set to "0") and all other mask entries remain the same]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, and Hannum because this provides a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.

5.  	Claims 2-7, 9-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisam et al (U.S. Pub No. 2014/0115137 A1) in view of Chen et al. (U.S. Pub No. 2016/0182245 A1), Hannum et al. (U.S. Pub No. 2005/0152332 Al) in further view of Morton et al. (U.S. Pub No. 2016/0117248 Al).


2. Keisam, Chen, and Hannum disclose the system as recited in claim 1, Keisam, Chen, and Hannum fail to show wherein the mask data comprises: a message type field; and a recipient type field.
 	In an analogous art Morton show wherein the mask data comprises: a message type field; and a recipient type field [par 0022, The multicast frame format 230 includes a type field 232, e.g., ‘bOl, a route field 236, e.g., a 12-bit multicast flow ID, a user field 238, @.g., a five byte user defined hardware or software control field, a header Cyclic Redundancy Code (CRC) 240, e.g., CRC-8, 1 to 64 kbytes of data 242, and a data CRC 244, e.g., CRC-32].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Hannum, and Morton because this provides a method and system for the scheduling of multicast packets or frames in a switching network.


3. Keisam, Chen, Hannum, and Morton illustrates the system as recited in claim 2, Keisam, Chen, and Han fail to show wherein each crossbar is configured to: interpret the recipient type field in a first manner responsive to the message type field being equal to a first value; interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field. 
 	In an analogous art Morton show wherein each crossbar is configured to: interpret the recipient type field in a first manner responsive to the message type field being equal to a first value [par 0028, In some embodiments, when it issues a coherency probe the coherency manager 131 sets a response count value to a threshold number equal to the number of other processing modules 102-104 and the number of processing modules connected via the external links 105 and 106]; interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field [par 0031, The multicast coherency probe 445 includes an address field 446 and a multicast links field 447, similar to the multicast probe 240 of FIG. 2. In the illustrated example, the multicast links field 447 is set to the value 1102, indicating that the coherency probe 445 is targeted to the processing modules and external links corresponding to ports 350, 351, and 353, but is not targeted to the processing module corresponding to port 352. Accordingly, in response to receiving the multicast coherency probe 445, the probe communication module 135 sends the probe to ports 350, 351, and 353, but does not send the probe to port 352].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Hannum, and Morton because the relatively high number of coherency messages can consume a large portion of the communication fabric bandwidth, thereby increasing the power consumption and reducing the efficiency of the processor.

4. Keisam, Hannum, Chen, and Morton demonstrate the system as recited in claim 3, wherein: interpreting the recipient type field in a first manner comprises performing a lookup of a first set of masks based on data included in the recipient type field; and interpreting the recipient type field in a second manner comprises performing a lookup of a second set of masks based on the data included in the recipient type field, wherein the second set of masks is different from the first set of masks [Keisam, par 0044, performs L2 and L3 forwarding lookups as part of a distributed data plane that is shared between a plurality of blade servers. The leaf card 270 may also provide other functionality as described above. The packet forwarding engine(s) 285 provide L2 and L3 packet forwarding and lookup functions as part of a distributed data plane].


5. Keisam, Hannum, Chen, and Morton illustrate the system as recited in claim 4, Keisam, Chen, and Morton fail to show wherein each crossbar is further configured to: perform a bitwise logical OR operation on a first plurality of masks to generate a master mask with the first list of ports; perform a bit-wise logical AND operation on the master mask and a route to generate a port vector with the second list of ports; and route the multi-cast message to ports which have corresponding indicators set in the port vector.
 	In an analogous art Hannum show wherein each crossbar is further configured to: perform a bit-wise logical OR operation on a first plurality of masks to generate a master mask with the first list of ports; perform a bit-wise logical AND operation on the master mask and a route to generate a port vector with the second list of ports [par 0031, 0032, A method of disabling routing is described with reference to FIG. 4A. The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B. A method of enabling routing is described with reference to FIG. 4B. The bit in the update mask 406 corresponding to output port A is a'"1" and all other bits are "0"s. A logical OR operation is performed on the update mask 406 and the route table enable mask 208 to generate the new route table enable mask 408 where the only modified entry corresponds to output port A. The OR operation enables routing to output port A by changing its corresponding mask eniry to a"T]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Morton, and Hannum because this would provide a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.


6. Keisam, Morton, Chen, and Hannum creates the system as recited in claim 5, Keisam, Chen, and Morton fail to show wherein the first plurality of masks are retrieved from the first set of masks based on which bits are set in the recipient type field.
 	In an analogous art Hannum show wherein the first plurality of masks are retrieved from the first set of masks based on which bits are set in the recipient type field [par 0034, 0040, FIGS. 4A and 4B as modifying a single entry in a route table enable mask 208, embodiments of the invention encompass modifying a plurality of entries for enabling or disabling a plurality of route table entries. For example, the update mask 402 in FIG. 4A may include a plurality of "0" bits to disable a plurality of entries in the route table 206. In another embodiment, the router may determine which logical operation to perform based on the update mask. For example, in the case described above with reference to FIGS. 4A and 4B, the processor may determine to perform a logical AND operation in response to update mask having only one "0" value and may determine to perform a logical OR operation in response to update mask having only one "1" value].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Morton, Chen, and Hannum because this would provide a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.

7. Keisam, Morton, Chen, and Hannum describes the system as recited in claim 5, Keisam, Chen, and Hannum fail to show wherein when the message type field specifies that the message is a coherence probe, the recipient type field specifies to which sockets and coherency clusters the multi-cast message should be forwarded.
 	In an analogous art Morton show wherein when the message type field specifies that the message is a coherence probe [par 0013, in response to its local cache requesting access to a particular memory address or other triggering event, the coherency manager generates a coherency probe. For a coherency probe targeted to multiple processing modules (referred to as a multicast probe), the coherency manager includes a set of multicast bits indicating the processing modules whose caches include copies of the data targeted by the multicast probe. A transport switch that connects the processing module to the fabric communicates the coherency probe only to subset of processing modules indicated by the multicast bits], the recipient type field specifies to which sockets and coherency clusters the multi-cast message should be forwarded [par 0020, 0024, the processing modules 102-104 maybe grouped into one or more coherency domains, wherein each coherency domain maintains memory coherency within the domain but coherency is not maintained between coherency domains. The coherency manager 130 forms the multicast probe to include a field that identifies the targeted processing modules and provides the multicast probe to the transport switch 132|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Hannum, Chen, and Morton because the relatively high number of coherency messages can consume a large portion of the communication fabric bandwidth, thereby increasing the power consumption and reducing the efficiency of the processor.


9. Keisam, Chen, and Hannum disclose the method as recited in claim 8, Keisam and Hannum fail to show wherein the mask data comprises: a message type field; and a recipient type field.
 	In an analogous art Morton show wherein the mask data comprises: a message type field; and a recipient type field [par 0022, The multicast frame format 230 includes a type field 232, e.g., bOI, a route field 236, e.g., a 12-bit multicast flow ID, a user field 238, e.g., a five byte user defined hardware or software control field, a header Cyclic Redundancy Code (CRC) 240, e.g., CRC-8, 1 to 64 kbytes of data 242, and a data CRC 244, e.g., CRC-32].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, and Patek because this provides a method and system for the scheduling of multicast packets or frames in a switching network.

10. Keisam, Chen, and Hannum illustrates the method as recited in claim 9, Keisam and Hannum fail to show wherein each crossbar is configured to: interpret the recipient type field in a first manner responsive to the message type field being equal to a first value; interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field.
 In an analogous art Morton show wherein each crossbar is configured to: interpret the recipient type field in a first manner responsive to the message type field
being equal to a first value [par 0028, In some embodiments, when it issues a coherency probe the coherency manager 131 sets a response count value to a threshold number equal to the number of other processing modules 102-104 and the number of processing modules connected via the external links 105 and 106]; interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field [par 0031, The multicast coherency probe 445 includes an address field 446 and a multicast links field 447, similar to the multicast probe 240 of FIG. 2. In the illustrated example, the multicast links field 447 is set to the value 1102, indicating that the coherency probe 445 is targeted to the processing modules and external links corresponding to ports 350, 3517, and 353, but is not targeted to the processing module corresponding to port 352. Accordingly, in response to receiving the multicast coherency probe 445, the probe communication module 135 sends the probe to ports 350, 351, and 353, but does not send the probe to port 352].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Hannum, and Morton because the relatively high number of coherency messages can consume a large portion of the communication fabric bandwidth, thereby increasing the power consumption and reducing the efficiency of the processor.

11. Keisam, Hannum, Chen, and Morton demonstrate the method as recited in claim 10, wherein: interpreting the recipient type field in a first manner comprises performing a lookup of a first set of masks based on data included in the recipient type field; and interpreting the recipient type field in a second manner comprises performing a lookup of a second set of masks based on the data included in the recipient type field, wherein the second set of masks is different from the first set of masks [Keisam, par 0044, performs L2 and L3 forwarding lookups as part of a distributed data plane that is shared between a plurality of blade servers. The leaf card 270 may also provide other functionality as described above. The packet forwarding engine(s) 285 provide L2 and L3 packet forwarding and lookup functions as part of a distributed data plane].

12. Keisam, Hannum, Chen, and Morton illustrate the method as recited in claim 11, Keisam, Chen and Morton fail to show wherein each crossbar is further configured to: perform a bit- wise logical OR operation on a first plurality of masks to generate a master mask with the first list of ports; perform a bit-wise logical AND operation on the master mask and a route to generate a port vector with the second list of ports; and route the multicast message to ports which have corresponding indicators set in the port vector.
 	In an analogous art Hannum show wherein each crossbar is further configured to: perform a bit-wise logical OR operation on a first plurality of masks to generate a master mask with the first list of ports; perform a bit-wise logical AND operation on the master mask and a route to generate a port vector with the second list of ports [par 0031, 0032, A method of disabling routing is described with reference to FIG. 4A. The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only
modified entry corresponds to output port B. A method of enabling routing is described with reference to FIG. 4B. The bit in the update mask 406 corresponding to output port Ais a"1" and all other bits are "0"s. A logical OR operation is performed on the update mask 406 and the route table enable mask 208 to generate the new route table enable mask 408 where the only modified entry corresponds to output port A. The OR operation enables routing to output port A by changing its corresponding mask eniry to a"T]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Morton, and Hannum because this would provide a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.

13. Keisam, Chen, Morton, and Hannum creates the method as recited in claim 12, Keisam, Chen, and Morton fail to show wherein the first plurality of masks are retrieved from the first set of masks based on which bits are set in the recipient type field.
 	In an analogous art Hannum show wherein the first plurality of masks are retrieved from the first set of masks based on which bits are set in the recipient type field [par 0034, 0040, FIGS. 4A and 4B as modifying a single entry in a route table enable mask 208, embodiments of the invention encompass modifying a plurality of entries for enabling or disabling a plurality of route table entries. For example, the update mask 402 in FIG. 4A may include a plurality of "0" bits to disable a plurality of entries in the route table 206. In another embodiment, the router may determine which
logical operation to perform based on the update mask. For example, in the case described above with reference to FIGS. 4A and 4B, the processor may determine to perform a logical AND operation in response to update mask having only one "0" value and may determine to perform a logical OR operation in response to update mask having only one "1" value].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Morton, and Hannum because this would provide a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.

14. Keisam, Morton, Chen, and Hannum describes the method as recited in claim 12, Keisam, Chen, and Hannum fail to show wherein when the message type field specifies that the message is a coherence probe, the recipient type field specifies to which sockets and coherency clusters the multi-cast message should be forwarded.
 	In an analogous art Morton show wherein when the message type field specifies that the message is a coherence probe [par 0013, In response to its local cache requesting access to a particular memory address or other triggering event, the coherency manager generates a coherency probe. For a coherency probe targeted to multiple processing modules (referred to as a multicast probe), the coherency manager includes a set of multicast bits indicating the processing modules whose caches include copies of the data targeted by the multicast probe. A transport switch that connects the processing module to the fabric communicates the coherency probe only to subset of processing modules indicated by the multicast bits], the recipient type field specifies to which sockets and coherency clusters the multi-cast message should be forwarded [par 0020, 0024, the processing modules 102-104 maybe grouped into one or more coherency domains, wherein each coherency domain maintains memory coherency within the domain but coherency is not maintained between coherency domains. The coherency manager 130 forms the multicast probe to include a field that identifies the targeted processing modules and provides the multicast probe to the transport switch 132|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, Hannum, and Morton because the relatively high number of coherency messages can consume a large portion of the communication fabric bandwidth, thereby increasing the power consumption and reducing the efficiency of the processor.

5.  	Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisam et al (U.S. Pub No. 2014/0115137 A1) in view of Chen et al. (U.S. Pub No. 2016/0182245 A1) in view of Kruger et al. (U.S. Pub No 2008/0016254 Al) in view of Hannum et al. (U.S. Pub No. 2005/0152332 All).


15. Keisam disclose an apparatus comprising: wherein the crossbar is configured to: receive a multi-cast message comprising mask data from the arbiter; access a routing table to identify a first list of ports of the crossbar on which to convey the message; generate a mask based on the mask data [par 0077, Method 1040 begins at 1045 where a virtual machine in a blade server sends a Multi-Destination packet (e.g., Broadcast, Unknown Unicast or Multicast) which arrives at the leaf card on the same blade server chassis. The forwarding engine replicates the packet to local ports which are connected to multiple blade servers (may include external networking devices) and to one or more crossbar chassis uplink ports. Each replicated packets sent to the one or more crossbar chassis is appended with a unified-compute header with appropriate information (e.g., Global Destination-Index, Global Source-Index, Hash- Value, Control flags, etc.)].
 	Keisam fail to show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message.
 	In an analogous art Chen show access a table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which o the plurality of ports of the crossbar to convey the message [par 0044,   Fork table 400 stores a plurality of entries, where each entry is associated with a different multicast message. The fork table 400 may be configured to store any suitable number of entries 404 and may be based on the expected number of concurrent collective operations that will involve the router associated with the fork table. As various examples, the fork table 400 may store 4, 8, or 16 entries. Each entry 404 includes an ID 408 associated with the multicast message]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam and Chen because router includes crossbar switching and arbitration logic to provide the paths of inter-port communication.
 	Keisam and Chen fail to show buffer configured to store messages; an arbiter configured to determine which message of one or more messages stored in the buffer to process; and a crossbar coupled to the arbiter;
 	In an analogous art Kruger show buffer configured to store messages [par 0028, Each handler receives the broadcast of the DRAM address from the channel decoder, and if that broadcast channel matches the channel of the handler, it accepts the request into a buffer. The output of that buffer feeds the request directly into a respective switch 512. The handler also keeps track of the "burst length," which is the number of pending consecutive accesses to the same physical DRAM page]; an arbiter configured to determine which message of one or more messages stored in the buffer to process; and a crossbar coupled to the arbiter [par 0022, 0030, The back-end unit 400 receives the memory access signals 412, which are requests from clients, through arbiter circuit 402. The signals are input to sequencers 404. In one embodiment, each sequencer supports from one pair to four pairs of 32-bit memory channels with an increment of one pair at a time. The arbiter works to balance efficiency of memory transfers versus the latency of the transfers. Memory efficiency is maintained by rotating through the banks of memory with enough consecutive requests to hide each bank's precharge and activate time].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Chen, and Kruger because this would reduce the overall number of interconnections as well as the number of storage elements, thus reducing the total area used by the memory controller.
 	Keisam, Chen, and Kruger fail to show access a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message, generate a mask based on the mask data, modify the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports; and convey the message via the second list of ports.
 	Hannum show access a routing table to identify a first list of ports of the crossbar used to determine on which one or more ports of the crossbar to convey the message [par 0043, The processor 518 uses the route tables and the route table enable masks in accordance with the description above for routing packets from among the cells 502 and crossbars 510 and for updating the route table enable masks. In an embodiment, a crossbar includes a route table for each of its input ports and a route table enable mask for each of its route tables]; generate a mask based on the mask data modify the first list of ports based on the mask to create a second list of ports on which to convey the message [par 0029, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask
404 where the only modified entry corresponds to output port B); wherein the second list of ports includes fewer ports than the first list of ports; and convey the message via the second list of ports [par 0031,0033, The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1"s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B. The AND operation disables routing to output port B by changing its corresponding mask entry to a "0" (or keeping it at "0" if previously set to "0") and all other mask entries remain the same]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Kruger, Chen, and Hannum because this provides a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.


6.  	Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisam et al (U.S. Pub No. 2014/0115137 A1) , Kruger et al. (U.S. Pub No 2008/0016254 Al), Chen et al. (U.S. Pub No. 2016/0182245 A1)in further view in Hannum et al. (U.S. Pub No. 2005/0152332 Al) view of Morton et al. (U.S. Pub No. 2016/0117248 Al).


16. Keisam, Kruger, and Hannum disclose the apparatus as recited in claim 15, Keisam Hannum, and Kruger fail to show wherein the mask data comprises: a message type field; and a recipient type field.
 	In an analogous art Morton show wherein the mask data comprises: a message type field; and a recipient type field [par 0022, The multicast frame format 230 includes a type field 232, e.g., 'b01, a route field 236, e.g., a 12-bit multicast flow ID, a user field 238, €.g., a five byte user defined hardware or software control field, a header Cyclic Redundancy Code (CRC) 240, e.g., CRC-8, 1 to 64 kbytes of data 242, and a data CRC 244, e.g., CRC-32].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Kruger, Hannum, and Morton because this provides a method and system for the scheduling of multicast packets or frames in a switching network.

17. Keisam, Kruger, Chen, and Hannum illustrates the system as recited in claim 15, Keisam, Kruger, Chen, and Hannum fail to show wherein the apparatus is configured to: interpret the recipient type field in a first manner responsive to the message type field being equal to a first value; interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field.
 	In an analogous art Morton show wherein the apparatus is configured to: interpret the recipient type field in a first manner responsive to the message type field being equal to a first value [par 0028, In some embodiments, when it issues a coherency probe the coherency manager 131 sets a response count value to a threshold number equal to the number of other processing modules 102-104 and the
number of processing modules connected via the external links 105 and 106); interpret the recipient type field in a second manner responsive to the message type field being equal to a second value different from the first value; and determine the second list of ports based at least in part on an interpretation of the recipient type field [par 0031, The multicast coherency probe 445 includes an address field 446 and a multicast links field 447, similar to the multicast probe 240 of FIG. 2. In the illustrated example, the multicast links field 447 is set to the value 1102, indicating that the coherency probe 445 is targeted to the processing modules and external links corresponding to ports 350, 3517, and 353, but is not targeted to the processing module corresponding to port 352. Accordingly, in response to receiving the multicast coherency probe 445, the probe communication module 135 sends the probe to ports 350, 351, and 353, but does not send the probe to port 352].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Hannum, Chen, Kruger, and Morton because the relatively high number of coherency messages can consume a large portion of and determine the second list of ports based at least in part on an interpretation of the recipient type field.
 	

18. Keisam, Hannum, Chen, Kruger, and Morton defines the apparatus as recited in claim 17, wherein: interpreting the recipient type field in a first manner comprises performing a lookup of a first set of masks based on data included in the recipient type field; and interpreting the recipient type field in a second manner comprises performing a lookup of a second set of masks based on the data included in the recipient type field, wherein the second set of masks is different from the first set of masks[Keisam, par 0044, performs L2 and L3 forwarding lookups as part of a distributed data plane that is shared between a plurality of blade servers. The leaf card 270 may also provide other functionality as described above. The packet forwarding engine(s) 285 provide L2 and L3 packet forwarding and lookup functions as part of a distributed data plane].


19. Keisam, Hannum, Morton, and Kruger creates the apparatus as recited in claim 17, Keisam, Kruger Morton fail to show wherein the apparatus is further configured to: perform a bit-wise logical OR operation on a first plurality of masks to generate a master mask; perform a bit-wise logical AND operation on the master mask and a first route to generate a port vector; and route the multi-cast message to ports which have corresponding indicators set in the port vector.
 	In an analogous art Hannum show wherein the apparatus is further configured to: perform a bit-wise logical OR operation on a first plurality of masks to generate a master mask; perform a bit-wise logical AND operation on the master mask and a first route to generate a port vector; and route the multi-cast message to ports which have corresponding indicators set in the port vector [par 0031, 0032, A method of disabling routing is described with reference to FIG. 4A. The bit in the update mask 402 corresponding to output port B is a "0" and all other bits are "1 "s. A logical AND operation is performed on the update mask 402 and the route table enable mask 208 to generate the new route table enable mask 404 where the only modified entry corresponds to output port B. A method of enabling routing is described with reference to FIG. 4B. The bit in the update mask 406 corresponding to output port A is a "1" and all other bits are "0"s. A logical OR operation is performed on the update mask 406 and the route table enable mask 208 to generate the new route table enable mask 408 where the only modified entry corresponds to output port A. The OR operation enables routing to output port A by changing its corresponding mask entry to a "T|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Patek, Morton, Kruger and Hannum because this would provide a method for modifying the routing of packets in a system where packets are routed among a plurality of nodes in accordance with a route table and a route table enable mask.

20. Keisam, Morton, Kruger and Hannum display the apparatus as recited in claim 19, of Keisam, Kruger and Hannum fail to show wherein when the message type field specifies that the message is a coherence probe, the recipient type field specifies to which sockets and coherency clusters the multicast message should be forwarded.
 	In an analogous art Morton show wherein when the message type field specifies that the message is a coherence probe [par 0013, In response to its local cache requesting access to a particular memory address or other triggering event, the coherency manager generates a coherency probe. For a coherency probe targeted to multiple processing modules (referred to as a multicast probe), the coherency manager includes a set of multicast bits indicating the processing modules whose caches include copies of the data targeted by the multicast probe. A transport switch that connects the processing module to the fabric communicates the coherency probe only to subset of processing modules indicated by the multicast bits], the recipient type field specifies to which sockets and coherency clusters the multi-cast message should be forwarded [par 0020, 0024, the processing modules 102-104 maybe grouped into one or more coherency domains, wherein each coherency domain maintains memory coherency within the domain but coherency is not maintained between coherency domains. The coherency manager 130 forms the multicast probe to include a field that identifies the targeted processing modules and provides the multicast probe to the transport switch 132].
 	 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Keisam, Patek, Hannum, Kruger, and Morton because the relatively high number of coherency messages can consume a large portion of the communication fabric bandwidth, thereby increasing the power consumption and reducing the efficiency of the processor.



Response to Arguments

Such steps disclosed by Hannum fail to disclose or suggest the previous claim 1 features “access a routing table to identify a first list of ports comprising a plurality of ports of the crossbar used to determine on which of the plurality of ports of the crossbar to convey the message.” However, to further clarify the nature of the claimed invention and to speed prosecution, claim 1 has been amended to include “access a routing table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which of the plurality of ports of the crossbar to convey the message.” As shown in the above figure 4A and paragraphs 21-22 and 30, Hannum fails to disclose or suggest at least these features of claim 1.
However, the features of claim 1 are not reciting whether multiple input ports are present. Rather, the amended claim limitations clearly recite that “each crossbar of the plurality of crossbars is configured to . . . access a routing table to identify, based on information of the multi-cast message, a given entry of a plurality of entries of the routing table, wherein the given entry indicates a first list of ports comprising a plurality of ports of the crossbar used to determine on which of the plurality of ports of the crossbar to convey the message.”
As shown above, Hannum, in contrast, identifies a single output port to which to possibly route a packet, if qualified to do so. These deficiencies of Keisam and Hannum are not remedied by the remainder of the cited art. Accordingly, for these reasons, Applicant submits claim 1 is patently distinguishable from the cited art taken alone or in combination.

The examiner respectfully disagrees applicants argument is moot in view of newly rejected claims.


Using this same single port, which was read out from the routing table, fails to disclose or suggest the claim 1 features “modify the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports.”
Dropping the packet also fails to disclose or suggest the claim 1 features “modify the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports.”
As shown above, Hannum, in contrast, identifies a single output port to which to possibly route a packet, and based on an enable mask, Hannum discloses determining whether to route a packet on this single output port or to drop the packet. Therefore, Hannum fails to disclose or suggest the claim 1 features “modify the first list of ports based on the mask to create a second list of ports on which to convey the message, wherein the second list of ports includes fewer ports than the first list of ports.” Since Hannum fails to disclose the recited second list of ports, Hannum also fails to disclose the claim 1 features “convey the message via the second list of ports.” The remainder of the cited art fails to remedy these deficiencies of Keisam and Hannum. Accordingly, for these further reasons, Applicant submits claim 1 is patently distinguishable from the cited art taken alone or in combination.

The examiner respectfully disagrees Hannum paragraphs 0031, 0033, shows generating a new routing table enable mask, wherein the new table corresponds to outport B. The original routing table contain ports A,B,C. Therefore the second table contains fewer ports than the original routing table.


However, as described in the each of the previous Response to the Office Action of July 6, 2021, and the previous Response to the Office Action of February 5, 2021, performing packet forwarding at two different levels of a cache hierarchy does not disclose or suggest interpreting the recipient type field “in a first manner responsive to the message type field being equal to a first value” and “in a second manner responsive to the message type field being equal to a second value different from the first value.” The remainder of the cited art fails to remedy these deficiencies of Keisam. Therefore, for at least these further reasons, claim 3 is patentably distinguishable from the cited art. Claims 10 and 17 include similar features and are similarly patentably distinguishable.

Claim has been rejected by Morton. Therefore applicant’s arguments are moot in view newly rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468